In a proceeding pursuant to article 7 of the Family Court Act, the appeal is from an order of disposition of the Family Court, Nassau County, dated April 9, 1976, which, upon an adjudication after a fact-finding hearing that appellant was a juvenile delinquent, placed him on probation for a period of one year. Order reversed, on the law, the facts and as a matter of discretion in the interest of justice, and petition dismissed. The proof does not establish the guilt of the appellant beyond a reasonable doubt. Shapiro, Acting P. J., Titone, Hawkins and O’Connor, JJ., concur.